Fourth Court of Appeals
                                       San Antonio, Texas
                                             September 9, 2015

                                           No. 04-15-00553-CV

                                       IN RE Ruben GONZALEZ

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        On September 8, 2015, real parties in interest filed a motion seeking reconsideration of
this court’s order granting a temporary stay of a court-ordered medical examination of relator in
the underlying personal injury action. The court has considered the motion to reconsider and it is
DENIED.

           It is so ORDERED on September 9, 2015.



                                                        PER CURIAM




           ATTESTED TO: ___________________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2013-CVT-000742-D2, styled Martin Garcia Jr. v. Ruben Gonzalez;
Vision Construction Company, Inc.; Abel Alvarado Casillas; and Premier Eagle Ford Services, Inc., pending in the
111th Judicial District Court, Webb County, Texas, the Honorable Monica Z. Notzon presiding.